  Case: 2:20-cv-04553-SDM-KAJ Doc #: 9 Filed: 10/08/20 Page: 1 of 3 PAGEID #: 36




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Ruth Klarin Silverman,

                      Plaintiff,                  :   Case No. 2:20-cv-4553

       - vs -                                         Judge Sarah D. Morrison
                                                      Magistrate Judge Jolson
Rossman & Company,
                                                  :
                      Defendant.

                                      OPINION & ORDER

       Plaintiff Ruth Klarin Silverman initiated this Fair Debt Collection Practices Act case on

September 2, 2020. (ECF No. 1.) She moved for leave to proceed in forma pauperis (“IFP”)

under 28 U.S.C. § 1915(a) the same day. (ECF No. 2.) Her application stated her total monthly

household income was $5,355 but noted a monthly income and expense deficit of $223.00. Id.

The document further indicated Plaintiff owned a home worth $232,000 and that there were no

dependents. Id.

       Magistrate Judge Jolson issued a Report and Recommendation (“R&R”) suggesting the

motion be denied. (ECF No. 3.) She set forth the applicable standard for reviewing IFP requests

as follows:

               An affidavit of poverty is sufficient if it reflects that the plaintiff
       cannot pay the Court’s filing fee without depriving herself and her
       dependents the “necessities of life.” [Adkins v. E.I. DuPont de Nemours &
       Co., Inc., 335 U.S. 331, 339 (1948) (internal quotation marks omitted)].
       Although the plaintiff need not be totally destitute in order to proceed in
       forma pauperis, paying the filing fee must be more than a mere hardship.
       See Foster v. Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x
       239, 240 (6th Cir. 2001) (noting that “the question is whether the court
       costs can be paid without undue hardship”). Consequently, unless it is
       clear that the one-time payment of the Court’s filing fee will render the



                                                  1
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 9 Filed: 10/08/20 Page: 2 of 3 PAGEID #: 37




       plaintiff unable to provide for herself and her dependents, the Court cannot
       grant her in forma pauperis status. See Adkins, 335 U.S. at 339.

(ECF No. 3 at 2.)

       Applying that standard, Judge Jolson reasoned that while paying the filing fee would

impose a hardship, it would not “cause [Plaintiff] to be deprived of the necessities of life.” (ECF

No. 3 at 2) (citing Adkins, 335 U.S. at 339 and Bush v. Ohio Dep’t of Rehab. & Corr., No. 2:05-

CV-0667, 2007 WL 4365381, at *1 (S.D. Ohio Dec. 10, 2007)). As such, Judge Jolson

recommended denying Plaintiff’s IFP application.

       Plaintiff now objects. (ECF No. 4.) She asserts Judge Jolson’s application of the

deprivation of life’s necessities standard was the wrong legal standard. Instead, Plaintiff argues

her motion should be granted as her monthly income and expense deficit prohibits her from

paying the fee without undue hardship. Id. at 1, 4-5. In support, Plaintiff cites to Foster v.

Cuyahoga HHS, 21 F. App’x 239 (6th Cir. 2001). Therein, the Sixth Circuit held the question

when addressing IFP motions is “whether the court costs can be paid without undue hardship.”

Id. at 240 (citation omitted). Noting that Foster had an annual income of $42,000, the appeals

court affirmed the district court’s denial of his application because he could pay the court costs

without an undue hardship. Id.

       Plaintiff’s objection is unavailing. The life’s necessities standard and the undue hardship

standard are essentially the same: both focus on the whether the onetime payment of the Court’s

filing fee will render the movant unable to provide for herself and any dependents. See Neal v.

Pilsner Boys, LLC, No. 2:19-cv-829, 2019 U.S. Dist. LEXIS 68324, at *5 (S.D. Ohio Apr. 23,

2019) (Jolson, M.J.) (citing to Foster, 21 F. App’x 239), aff’d by Neal v. Pilsner Boys, LLC, No.

2:19-cv-829, 2019 U.S. Dist. LEXIS 81087, at *1 (S.D. Ohio May 14, 2019) (Graham, J.). Thus,

Judge Jolson applied the correct legal standard. Furthermore, Plaintiff’s yearly household income


                                                  2
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 9 Filed: 10/08/20 Page: 3 of 3 PAGEID #: 38




equates to roughly $64,000—far in excess of Foster’s, which the Sixth Circuit held to be

sufficient to sustain the onetime filing fee.

       Because Judge Jolson applied the proper legal standard, Plaintiff’s application

demonstrates that she has access to sufficient assets, and a monthly income and expense deficit

does not make a onetime payment of Court filing fees an undue hardship or operate to deprive

Plaintiff of life’s necessities, the Court OVERRULES Plaintiff’s objection (ECF No. 4) and

ADOPTS and AFFIRMS the R&R (ECF No. 3). Plaintiff’s IFP motion (ECF No. 2) is

DENIED.

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                                3
